Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-15 in the reply filed on 09/10/2020 is acknowledged.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of detecting whether single phase alternating current (AC) power is connected to an input of a welding-type power supply, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/10/2020.

Claim Objections
Claim 1 and dependent claims are objected to because of the following informalities:  
In claim 1 at line 3, claim 3 at line 2, and for all other later occurrences, “the AC input power” should be “the three-phase AC input power” for providing antecedent basis with the “three-phase alternating current (AC) input power” in claim 1 at line 2.
In claim 8 at lines 3, 6-7, 12, claim 9 at lines 2-3, and for all other later occurrences, “the AC input power” should be “the three-phase AC input power” for providing antecedent basis with the “three-phase alternating current (AC) input power” in claim 8 at line 2.
In claim 8 at line 11, “sampled a first time period” should be “sampled during a first time period” to improve the claim language.

In claim 11 at lines 4-5, “the first measured voltage a second time period” should be “the first measured voltage at a second time period” to improve the claim language.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an input” in claim 1 at line 2 and claim 8 at line 2wherein the spec discloses only “input rectifier(s), input inductor(s) (or DC link chokes), input power cords, and/or other input related circuitry” (Para. 11, line 2).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 and dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2 at line 3, “single-phase AC power” is indefinite if it is same as “single-phase AC power” in claim 1 at line 5 or a different “single-phase AC power” from the “single-phase AC power” in claim 1 at line 5.

In claim 4 at lines 2-3 and claim 5 at line 3 and for all other later occurrences, “single-phase AC power” is indefinite if it is same as “single-phase AC power” in claim 1 at line 5 or a different “single-phase AC power” from the “single-phase AC power” in claim 1 at line 5.
In claim 6 at line 3, “the output current or duty cycle” is indefinite what fixed current amplitude or fixed duty cycle from the power inverter is.
In claim 12 at lines 2-3, claim 13 at lines 3-4, claim 14 at line 4, and claim 15 at line 2, “single-phase AC power” is indefinite if it is same as “single-phase AC power” in claim 8 at line 18 or a different “single-phase AC power” from the “single-phase AC power” in claim 8 at line 18.
In claim 14 at line 3, “the output current or duty cycle” is indefinite what fixed current amplitude or fixed duty cycle from the power inverter is.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Schartner (US 2015/0053660) in view of Kono (US 2010/0308649).

Examiner’s Conventions: 	
For example, C25:1-2 means column 25 at lines 1-2, C25:1 means column 25 at line 1, P23:16 means paragraph 23 at line 16, Pgp.P23:16 means PGPUB Paragraph 23 at line 16, and Pg23:16-18 means Page 23 at lines 16-18, and Figs. 1&3 or Figs. 1,3 means Fig. 1 and Fig. 3, c1:1 means claim 1 at line 1, and A:5 means Abstract at line 5, PGPUB: P12:2-1 from bottom means PGPUB discloses in paragraph 12 at lines 2-1 from the bottom of the paragraph, Alexander: means Alexander teaches or discloses.

	Regarding claim 1, Schartner discloses
A welding-type power supply (Apparatus For Providing Welding Type Power With Flux Balancing; title, Fig. 1

    PNG
    media_image1.png
    820
    474
    media_image1.png
    Greyscale
), comprising:

(AC Line Voltage; Fig. 1) configured to receive three-phase alternating current (AC) input power (each electric power on the three conductor lines of the “AC Line Voltage”; Fig. 1);

a rectifier circuit (Rectifier; Fig. 1) configured to convert the AC input power to direct current (DC) power (output from “Rectifier”; Fig. 1); and

a processor (microprocessors and memory devices, software algorithms; P73:2 from bottom) configured to detect whether single-phase AC power (each voltage line of the three AC lines of “AC Line Voltage”; Fig. 1 wherein Detecting negative voltage at Z3, the processor closes the Z3 whenever negative voltage comes to L3 line in order to rectify the negative half AC voltage to positive half cycle voltage.  Fig. 1 shows three “AC Line Voltage”. Voltage increase/decrease with respect time in one voltage line is compensated by voltage decrease/increases in the other two voltage lines as a 3-phase power supply in Fig. 1) is coupled to the input by 
 AC power (each “AC Line Voltage” of the “AC Line Voltage”; Fig. 1) connected to the input.

	Schartner discloses “the DC power” and “AC power connected to the input” as mapped above, but is silent regarding

monitoring voltage samples of the DC power using a voltage sampling timing based on a frequency and voltage of AC power connected to the input

	However, Kono discloses, in the technical endeavor to solve the problem of “a DC voltage-value estimation unit for predicting a DC voltage estimate value at a predetermined time after the latest (P14:17-20) of “electrical Power Conversion Apparatus (title, Figs. 1-2

    PNG
    media_image2.png
    576
    437
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    619
    613
    media_image3.png
    Greyscale
), 

(being measured by a voltage detection unit 6 that is a DC voltage measurement unit; P42:4-5) voltage samples (a predetermined sampling period with a DC voltage measurement value; P42:2-3 [across] a capacitor 2; P39:6, Fig. 1) of the DC power (P40:7-8) using a voltage (voltage measurement  values; P43:2) sampling timing (at predetermined sampling time-points (three points here); P43:2-3) based on a frequency (a frequency of output voltages of the inverter 3; P43:19-20) and voltage (voltage amplitudes; P39:14) of AC power (the AC side; P39:12) connected to the input (AC power; P39:5, Fig. 1)

	The advantage of using Kono’s predetermined sampling period with a DC voltage measurement value across a capacitor 2 is not only to obtain a predetermined DC voltage from a rectifier, but also to smooth the DC voltage from the rectifier and the DC power stored in the capacitor to be converted into variable frequency and variable voltage AC power by the connected inverter as taught in paragraph 2.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Schartner with Kono by adding Kono’s predetermined sampling period with a DC voltage measurement value across a capacitor 2 to Schartner’s Pre-regulator/invertor control across the capacitor C3 in order not only to obtain a predetermined DC voltage from a rectifier, but also to smooth the DC voltage from the rectifier and the DC power stored in the capacitor to be converted into variable frequency and variable voltage AC power by the connected inverter so that the efficiency and accuracy of producing the predetermined DC voltage from the rectifier is improved.
	
	Regarding claim 2, Schartner in view of Kono discloses
the processor (Schartner: microprocessors and memory devices, software algorithms; P73:2 from bottom) is configured to compare voltage differences (Kono: differences between “voltage measurement values at predetermined sampling time-points (three points here)”; P43:2-3) between the voltage samples (Kono: three “voltage measurement values at predetermined sampling time-points (three points here)”; P43:2-3) of the DC power (Kono: P40:7-8) to detect whether single-phase AC power (Schartner: the neutral line and one line of the three phase lines of “AC Line Voltage”; Fig. 1) is coupled to the input (Schartner: AC Line Voltage; Fig. 1).

	Regarding claim 4, Schartner in view of Kono discloses
the processor (Schartner: microprocessors and memory devices, software algorithms; P73:2 from bottom) is configured to power down (Schartner: power down a power circuit in a desired manner; P122:9-10) the welding-type power supply (Schartner: Apparatus For Providing Welding Type Power With Flux Balancing; title, Fig. 1) in response to detecting that single-phase AC power (Schartner: the neutral line and one line of the three phase lines of “AC Line Voltage”; Fig. 1) is coupled to the input (Schartner: AC Line Voltage; Fig. 1).

	Regarding claim 5, Schartner in view of Kono discloses
further comprising a power inverter (Schartner: Inverter Circuit; Fig. 1) configured to convert the DC power (Schartner: output from “rectifier”; Fig. 1) to output power (Schartner: I_OUT; Fig. 1), wherein the processor (Schartner: microprocessors and memory devices, software algorithms; P73:2 from bottom) is configured to shut down  (Schartner: power down a power circuit in a desired manner; P122:9-10) the power inverter in response to detecting that single-phase AC power (Schartner: the neutral line and one line of the three phase lines of “AC Line Voltage”; Fig. 1) is coupled to the input (Schartner: AC Line Voltage; Fig. 1).

	Regarding claim 6, Schartner in view of Kono discloses
further comprising a power inverter (Schartner: Inverter Circuit; Fig. 1)  configured to convert the DC power (Schartner: output from “rectifier”; Fig. 1)  to output power (Schartner: the electric power flowing “I_OUT”; Fig. 1), wherein the processor (Schartner: microprocessors and memory devices, software algorithms; P73:2 from bottom) is configured to limit one of the output current (Schartner: I_OUT; Fig. 1) or duty cycle of the power inverter in response to detecting that single-phase AC power (Schartner: the neutral line and one line of the three phase lines of “AC Line Voltage”; Fig. 1) is coupled to the input (Schartner: AC Line Voltage; Fig. 1).

	Regarding claim 7, Schartner in view of Kono discloses
the processor (Schartner: microprocessors and memory devices, software algorithms; P73:2 from bottom) is configured to signal an alarm (Schartner: a module for providing various self checks to assure proper operation; P60:7-8) in response to detecting that single-phase AC power (Schartner: the neutral line and one line of the three phase lines of “AC Line Voltage”; Fig. 1) is coupled to the input (Schartner: AC Line Voltage; Fig. 1).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Schartner (US 2015/0053660) in view of Kono (US 2010/0308649) as applied to claim 1 above, and further in view of Schwartz (US 2002/0075709).

	Regarding claim 3, Schartner in view of Kono discloses
the processor (Schartner: microprocessors and memory devices, software algorithms; P73:2 from bottom) is configured to detect 
at least one leg (Schartner: the neutral conductor line and one conductor line of the three phase-lines of “AC Line Voltage”; Fig. 1) of the AC input power (Schartner: each electric power on the three conductor lines of the “AC Line Voltage”; Fig. 1), and wherein the processor is configured to monitor voltage samples (Kono: three “voltage measurement values at predetermined sampling time-points (three points here)”; P43:2-3) of the DC power (Kono: P40:7-8) at a predetermined period (Kono: at predetermined sampling time-points (three points here); P43:2-3) of time (Kono: time-points (three points here); P43:2-3) after detecting 

	Schartner discloses “at least one leg” as mapped above, but Schartner in view of Kono is silent regarding
zero-crossings of at least one leg
detecting a zero-crossing

	However, Schwartz discloses, in the technically analogous field for “Freewheeling Current Conduction in Welding Power Supply” (title, Figs.3, 5

    PNG
    media_image4.png
    242
    492
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    812
    585
    media_image5.png
    Greyscale
)
zero-crossings (the zero crossings of the input power signal; P35:8-9, Fig. 5) of at least one leg (SCR’s 46 & 52 fired to pass welding current on one half cycle; Fig. 5, Strategy A)

detecting a zero-crossing (the zero crossings of the input power signal; P35:8-9, Fig. 5)

	The advantage of using Schwartz’ zero-crossing is “to shape and time the welding power based upon the operator-selected inputs” as taught in the background of invention.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Schartner in view of Kono with Schwartz by adding Schwartz’ zero-crossing to Schartner’s pre-regulator and inverter control in order not only to shape and time the .

	Claims 8-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Schartner (US 2015/0053660) in view of Ohashi (US 2009/0129122) and Kono (US 2010/0308649).

	Regarding claim 8, Schartner discloses
A welding-type power supply (Apparatus For Providing Welding Type Power With Flux Balancing; title, Fig. 1

    PNG
    media_image1.png
    820
    474
    media_image1.png
    Greyscale
), comprising:

an input (AC Line Voltage; Fig. 1) configured to receive three-phase alternating current (AC) input power (each electric power on the three conductor lines of the “AC Line Voltage”; Fig. 1);

a rectifier circuit (Rectifier; Fig. 1) configured to convert the AC input power to direct current (DC) power (output from “Rectifier”; Fig. 1); and

(microprocessors and memory devices, software algorithms; P73:2 from bottom) configured to:
the AC input power (each electric power on the three conductor lines of the “AC Line Voltage”; Fig. 1);

	Schartner discloses “the AC power” as mapped above, but is silent regarding
monitor the AC input power

sample, synchronously with the AC input power, pairs of voltage measurements of the DC power, each pair comprising:

a first measured voltage of the DC power; and 

a second measured voltage of the DC power, the second measured voltage of the DC power (output from “rectifier”; Fig. 1) sampled a first time period after the first measured voltage, the first time period based on the AC input power;

determine voltage differences for the sampled pairs of voltage measurements;

compute a filtered voltage difference between the sampled pairs of voltage measurements; and

compare the filtered voltage difference to a threshold voltage difference to determine whether single-phase AC power (the neutral line and one line of the three phase lines of “AC Line Voltage”; Fig. 1) is coupled to the input.

(title, Fig. 3

    PNG
    media_image6.png
    914
    604
    media_image6.png
    Greyscale
), 
monitor (detects with the line current detector 123; P39:4-6, Fig. 3) the AC input power (the line current and the phase voltage of each of the phases U, V, and W of the three phase AC power supply; P39:4-6, Fig. 3)

	The advantage of using Ohashi’s line current detector 123 is to compute the well-known power factor of an AC power.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Schartner with Ohashi by adding Ohashi’s line current detector 123 to Schartner’s AC line voltage in order to compute the well-known power factor of an AC power.

but Schartner in view of Ohashi is silent regarding
sample, synchronously with the AC input power, pairs of voltage measurements of the DC power, each pair comprising:

a first measured voltage of the DC power; and 

a second measured voltage of the DC power, the second measured voltage of the DC power (output from “rectifier”; Fig. 1) sampled a first time period after the first measured voltage, the first time period based on the AC input power;

determine voltage differences for the sampled pairs of voltage measurements;

compute a filtered voltage difference between the sampled pairs of voltage measurements; and

compare the filtered voltage difference to a threshold voltage difference to determine whether single-phase AC power (the neutral line and one line of the three phase lines of “AC Line Voltage”; Fig. 1) is coupled to the input.

	However, Kono discloses, in the technical endeavor to solve the problem of “a DC voltage-value estimation unit for predicting a DC voltage estimate value at a predetermined time after the latest sampling time-point using the DC voltage values stored in the DC voltage-value memory unit” (P14:17-20) of “electrical Power Conversion Apparatus (title, Fig. 1

    PNG
    media_image2.png
    576
    437
    media_image2.png
    Greyscale
), 

sample (is supplied in a predetermined sampling period; P42:2-3), synchronously with the AC input power (the AC power; Fig. 1), pairs (any two among “predetermined sampling time-points (three points here)”; P43:2-3) of voltage measurements (voltage measurement values at predetermined sampling time-points (three points here); P43:2-3) of the DC power (P40:7-8 [including] output from “rectifier”; Fig. 1), each pair comprising:

a first measured voltage (the first value of the “voltage measurement values at predetermined sampling time-points (three points here)”; P43:2-3) of the DC power; and 

a second measured voltage (the second value of the “voltage measurement values at predetermined sampling time-points (three points here)”; P43:2-3) of the DC power, the second measured voltage of the DC power (output from “rectifier”; Fig. 1) sampled a first time period (a predetermined sampling period; P42:2-3) after the first measured voltage, the first time period based on the AC input power (the AC power; Fig. 1);

determine voltage differences (2Vn-1-3Vn  from “Vn-2=2x(En+1+Vn-1)-(En+1-Vn-1)-3xVn     (8)”; P59:6) for the sampled pairs of voltage measurements;

compute a filtered voltage difference (Vn-2=2x(En+1+Vn-1)-(En+1-Vn-1)-3xVn     (8); P59:6) between the sampled pairs of voltage measurements; and

compare (is calculated; P69:2-3) the filtered voltage difference to a threshold voltage difference to determine whether single-phase AC power (the neutral line and one line of the three phase lines of “AC Line Voltage”; Fig. 1) is coupled to the input (the AC power; Fig. 1).

	The advantage of using Kono’s predetermined sampling period with a DC voltage measurement value across a capacitor 2 is not only to obtain a predetermined DC voltage from a rectifier, but also to smooth the DC voltage from the rectifier and the DC power stored in the capacitor to be converted into variable frequency and variable voltage AC power by the connected inverter as taught in paragraph 2.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Schartner in view of Ohashi with Kono by adding Kono’s predetermined sampling period with a DC voltage measurement value across a capacitor 2 to Schartner’s Pre-regulator/invertor control across the capacitor C3 in order not only to obtain a predetermined DC voltage from a rectifier, but also to smooth the DC voltage from the rectifier and the DC power stored in the capacitor to be converted into variable frequency and variable voltage AC power by the connected 

	Regarding claim 9, Schartner in view of Ohashi and Kono discloses
the processor (Schartner: microprocessors and memory devices, software algorithms; P73:2 from bottom) is further configured to detect a period (Kono: a cycle of “AC power”; P39:5, Fig. 1) of the AC input power (Kono: AC power; P39:5, Fig. 1), and wherein the first time period (Kono: (a predetermined sampling period; P42:2-3) is one sixth (Kono: twice of the “predetermined sampling time-points (three points here)”; P43:2-3 [suiting a user specific application selecting a sampling frequency to be at least twice of an operating system frequency based on the sampling theory) of the period of the AC input power.

	The advantage of using Kono’s predetermined sampling period with a DC voltage measurement value across a capacitor 2 is not only to obtain a predetermined DC voltage from a rectifier, but also to smooth the DC voltage from the rectifier and the DC power stored in the capacitor to be converted into variable frequency and variable voltage AC power by the connected inverter as taught in paragraph 2.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Schartner in view of Ohashi with Kono by adding Kono’s predetermined sampling period with a DC voltage measurement value across a capacitor 2 to Schartner’s Pre-regulator/invertor control across the capacitor C3 in order not only to obtain a predetermined DC voltage from a rectifier, but also to smooth the DC voltage from the rectifier and the DC power stored in the capacitor to be converted into variable frequency and variable voltage AC power by the connected inverter so that the efficiency and accuracy of producing the predetermined DC voltage from the rectifier is improved.

	Regarding claim 10, Schartner in view of Ohashi and Kono discloses 
 the processor (Schartner: microprocessors and memory devices, software algorithms; P73:2 from bottom)  is configured to monitor the AC input power (Schartner: AC Line Voltage; Fig.  [in view of] Kono: AC power; P39:5, Fig. 1) via monitoring one leg (Schartner: the neutral conductor line and one conductor line of the three phase-lines of “AC Line Voltage”; Fig. 1) of the AC input power.

	Regarding claim 12, Schartner in view of Ohashi and Kono discloses 
 the processor (Schartner: microprocessors and memory devices, software algorithms; P73:2 from bottom)  is configured to power down the welding-type power supply in response to detecting that single-phase AC power (Schartner: the neutral line and one line of the three phase lines of “AC Line Voltage”; Fig. 1) is coupled to the input (Schartner: AC Line Voltage; Fig. 1).

 	Regarding claim 13, Schartner in view of Ohashi and Kono discloses
further comprising a power inverter (Schartner: Inverter Circuit; Fig. 1)  configured to convert the DC power (Schartner: output from “rectifier”; Fig. 1) to output power, wherein the processor (Schartner: microprocessors and memory devices, software algorithms; P73:2 from bottom) is configured to shut down (Schartner: power down a power circuit in a desired manner; P122:9-10) the power converter in response to detecting that single-phase AC power (Schartner: the neutral line and one line of the three phase lines of “AC Line Voltage”; Fig. 1) is coupled to the input (Schartner: AC Line Voltage; Fig. 1).

	Regarding claim 14, Schartner in view of Ohashi and Kono discloses
further comprising a power inverter (Schartner: Inverter Circuit; Fig. 1) configured to convert the DC power (Schartner: output from “rectifier”; Fig. 1) to output power, wherein the processor (Schartner: microprocessors and memory devices, software algorithms; P73:2 from bottom) is configured to limit (Schartner: power down a power circuit in a desired manner; P122:9-10) one of the output current (Schartner: I_OUT; Fig. 1) or duty cycle of the power inverter in response to detecting that single-phase AC power (Schartner: the neutral line and one line of the three phase lines of “AC Line Voltage”; Fig. 1) is coupled to the input (Schartner: the neutral line and all three lines of the three phase lines of “AC Line Voltage”; Fig. 1).

	Regarding claim 15, Schartner in view of Ohashi and Kono discloses
the processor (Schartner: microprocessors and memory devices, software algorithms; P73:2 from bottom) is configured to signal an alarm (Schartner: a module for providing various self checks to assure proper operation; P60:7-8) in response to detecting that single-phase AC power (Schartner: the neutral line and one line of the three phase lines of “AC Line Voltage”; Fig. 1) is coupled to the input (Schartner: AC Line Voltage; Fig. 1).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Schartner (US 2015/0053660) in view of Ohashi (US 2009/0129122) and Kono (US 2010/0308649) as applied to claim 10 above, and further in view of Schwartz (US 2002/0075709).

	Regarding claim 11, Schartner in view of Ohashi and Kono discloses
the processor (Schartner: microprocessors and memory devices, software algorithms; P73:2 from bottom) is configured to:

(Schartner: the neutral conductor line and one conductor line of the three phase-lines of “AC Line Voltage”; Fig. 1) of the AC input power (Schartner: AC Line Voltage; Fig.  [in view of] Kono: AC power; P39:5, Fig. 1); and

for each sampled pair (Kono: predetermined sampling time-points (three points here); P43:2-3) of voltage measurements (Kono: voltage measurement values at predetermined sampling time-points (three points here); P43:2-3), sample the first measured voltage (Kono: the first voltage of the “voltage measurement values at predetermined sampling time-points (three points here)”; P43:2-3) a second time period (Kono: the second time-point of the “predetermined sampling time-points (three points here)”; P43:2-3) after detecting a corresponding one of 

	Schartner discloses “the monitored leg” as mapped above, but Schartner in view of Ohashi and Kono is silent regarding
zero-crossings of the monitored leg
the zero-crossings.

	However, Schwartz discloses, in the technically analogous field for “Freewheeling Current Conduction in Welding Power Supply” (title, Figs.3, 5

    PNG
    media_image4.png
    242
    492
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    812
    585
    media_image5.png
    Greyscale
)
zero-crossings (the zero crossings of the input power signal; P35:8-9, Fig. 5) of at least one leg (SCR’s 46 & 52 fired to pass welding current on one half cycle; Fig. 5, Strategy A)

detecting a zero-crossing (the zero crossings of the input power signal; P35:8-9, Fig. 5)

	The advantage of using Schwartz’ zero-crossing is “to shape and time the welding power based upon the operator-selected inputs” as taught in the background of invention.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schartner (US-20150060426), Peters (US-20070262065), Geissler (US-20090101637), Stava (.US-6111216).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942.  The examiner can normally be reached on 5/4/9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/GYOUNGHYUN BAE/Examiner, Art Unit 3761              

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761